DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered but they are persuasive only in part.
First, the amendments to the claims overcome the objection to the specification, which is withdrawn.
Second, the amendments to the claims overcome the previous rejection of the claims under 35 U.S.C. 112(b), which is withdrawn.  However, new issues are raised by the claim amendments in this respect, as detailed below.
Third, the amendments to the claims do not overcome the previous rejection under 35 U.S.C. 103, in as much as the amendments change the wording of the claims without apparently changing any clearly conveyed (e.g., at least as understood, by the examiner) meaning of the claims relative to the prior art.
In this respect, applicant argues at page 8 of the Remarks filed 25 May 2022:
“In contrast, claims 1, 6, and 11, recite: ‘dividing the target road segment composed of sub-road segments into the sub-road segments according to a number of intersections included in the target road segment.’ In other words, the target road segment includes multiple intersections, and the intersections are divided and all included in the sub-road segments.

Thus, Higuchi fails to disclose that the intersections are divided and included in the sub-road segments. As such, Higuchi fails to disclose the combination of above features of amended claim 1.”

This argument is unclear, and apparently not commensurate either with the explicit claim scope or with the teachings of the specification.  In particular, the claims do not apparently require that “the intersections are divided and all included in the sub-road segments”, and the specification apparently (?) does not even teach this.  The specification apparently teaches that, “a number of road crossing points included in the sub-road segment being less than a second preset value” (filed paragraph [0007]), wherein the road crossing points “may refer to intersections” (filed paragraph [0043]).  However, the reader is apparently never told what the “second preset value” might possibly actually be, or of any implicit/explicit limitation on that second preset value.  For example, if the second preset value were “1” as the claims would appear (?) to allow and/or cover, then no sub-road segment would apparently even be allowed/permitted to include an intersection.  On the other hand, if the second preset value were greater than “1”, as the claims appear to also allow/permit, then the claims would all also apparently (?) still permit none of the sub-road segments to include an intersection, e.g., for example only, as shown in FIG. 3(b) in Higuchi et al. (‘502).  Accordingly, applicant’s argument (vis-à-vis 35 U.S.C 103) is not persuasive.
In this respect, when the claims are now read e.g., in light of the prosecution history1 (including the Remarks noted above), and because of the limited teachings in the specification as to what the now claimed phrase, “[dividing] according to a number of intersections in the target road segment” might mean or be intended to mean or be intended to encompass, the examiner now believes that the metes and bounds of the claim phrase, “[dividing] according to a number of intersections in the target road segment” is not reasonably certain and is unclear.
Claim Interpretation
The examiner merely notes (again) that the word “second” in “second preset value”, as currently recited in the independent claims, is understood merely to follow the specification’s naming designation of this preset value which e.g., distinguishes this preset value from the “first” preset value of the specification, e.g., without the “second preset value” recitation in the (independent) claims itself implying that a or the “first” preset value” (e.g., as another preset value) is present or required in the (independent) claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5 to 7, and 10 to 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6ff, in claim 6, lines 9ff, and in claim 11, 8ff, “[dividing] according to a number of intersections in the target road segment . . .” is unclear from the teachings of the specification, e.g., particularly how is the dividing performed “according to a number of intersections”, and what does this “according to” mean from the teachings of the specification?  For example only, for the claimed dividing to occur “according to” a number of intersections as claimed, is it required that the intersections are divided and all included in the sub-road segments, as argued at page 8 of the Remarks filed 25 May 2022, or not?
In claim 1, lines 8ff, in claim 6, lines 11ff, and in claim 11, lines 10ff, “a number of an intersection . . .” is unclear from the teachings of the specification (e.g., how is a/each intersection somehow associated with “a number”, or how is a number somehow made to be “of [e.g., possessed by, as a characteristic] an intersection”?)
In claim 1, line 21, in claim 6, line 24, and in claim 11, line 23, “the sub-road segment” (singular) has insufficient antecedent basis in context and is unclear, because the context is referring to “sub-road segments” (plural) of target driving routes of target collection vehicles, and it is therefore unclear which of the (previously recited) plural sub-road segments “the sub-road segment” is referring to.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5 to 7, and 10 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi et al. (2018/0288502; cited previously) in view of Viswanathan (2020/0065842; cited previously) and Wheeler et al. (2018/0188045; cited previously).
Higuchi et al. (‘502) reveals:
per claim 1, a method for collecting data, comprising: 
receiving a map data collection instruction for a target road segment [e.g., the information collection request of S11 in FIG. 5, requesting to collect data sensed by vehicle sensor units 303 in/for a specific mapped area (such as shown FIG. 3B; paragraph [0063]), wherein collection conditions in the request include an area (the target area) and a time period (paragraph [0085]), and the vehicle sensor units 303 provide data such as speed sensor data, acceleration sensor data, radar data, and camera data (paragraph [0072]), providing the information related e.g., “to a surrounding environment of the vehicles”, e.g., such as an image (paragraph [0046])], wherein the target road segment comprises at least one road crossing point [e.g., as shown in FIG. 3B];
dividing the target road segment composed of sub-road segments into the sub-road segments [e.g., in FIG. 3B, the segments of prescribed lengths (being sub-road segments) that partition the road(s); e.g., where the certain area that is specified, in the information request, specifies road segments in the area (paragraph [0063)) that require sensor coverage (FIG. 7); see also paragraph [0120] where the target area is divided into segments], wherein the dividing the target road segment comprises: dividing the target road segment composed of the sub-road segments into the sub-road segments according to a number of intersections included in the target road segment [e.g., as shown in FIG. 3B, where a periphery of one/singe (as a number) intersection is divided into 14 segments, with none of the 14 segments including the one/single (as a number) intersection], a number of an intersection included in each of the sub-road segments being less than a second preset value [e.g., the number of intersections in each of the 14 segments shown in FIG. 3B being (zero and therefore implicitly being) less than “1” (or “2”), e.g., wherein the numeral “1” (or “2”) is a preset value in the Hindu-Arabic numeral system (e.g., the numeral “1” it is the second preset value out of 10, in the system)];
acquiring a driving route preset2 for each of collection vehicles to obtain driving routes of the collection vehicles [e.g., the “planned route information” obtained from the vehicles (or the operation information of a public transportation vehicle by which future position may be estimated; e.g., obviously a route schedule) and stored in the position information storage unit 102; e.g., paragraph [0108]]; and 
determining, for the driving routes of the collection vehicles [e.g., for each of the vehicles selected (paragraph [0106]) at S14 in FIG. 5 for which “planned route information” has been obtained for estimating future positions of the vehicles (paragraph [0108])], driving routes each including a sub-road segment of the sub-road segments of the target road segment as target driving routes [e.g., the planned route of the vehicle or vehicles which is/are selected at S14 based on its/their estimated future position(s) vis-à-vis the target area/segment(s), i.e., the planned routes of the vehicle(s) that is/are expected to be in the certain segment(s) j specified for collecting sensor information that require(s) coverage; e.g., paragraphs [0105], [0108], [0110], etc.]; and 
sending information for collecting map data of the sub-road segments [e.g. transmitting to the vehicles, at S15, the request for sensor information including the collection conditions (e.g., the area obviously including the respective segment(s) j and a time period); paragraphs [0105], [0108], [0110], etc.] included in the target driving routes to target collection vehicles corresponding to the target driving routes [e.g., to the selected vehicles, at S15 in FIG. 5], to cause the target collection vehicles to collect map data of the sub-road segments based on the information [e.g., the sensor information conforming to the collection conditions (area and time period), as received from the vehicle(s) at S16; paragraphs [0105], [0108], [0109], [0110], etc.] when driving on the sub-road segments [e.g., when the position (latitude and longitude; paragraph [0071]) of the vehicle conforms to the collection condition (area/segment), obviously while driving], wherein the information includes an instruction of collecting map data of the sub-road segment [e.g. transmitting to the vehicles, at S15, the request for sensor information including the collection conditions (e.g., the area obviously including the respective segment(s) j and a time period); paragraphs [0105], [0108], [0110], etc.]; 
wherein the method is performed by a server [e.g., 100] coupled to the collection vehicles [e.g., 30 in FIG. 1] and a computer network [e.g., the “network” of paragraph [0060], [0070, [0085], etc.];
Higuchi et al. (‘502) may not expressly teach that the information requested (at S11) that specifies an area, or that the information collected by the vehicle from the area, is “map data”, although the examiner understands that “map data” as used in this art is obviously understood by those skilled in the art to include data related to road traffic, an obstacle on a road, road images, etc. (e.g., as may be detected using a vehicle sensor or camera).  Higuchi et al. (‘842) also may not expressly reveal the “processor” or “medium” as claimed.
Higuchi et al. (‘502) also may not explicitly teach that the network interconnecting the information collection apparatus 100 (server) and the vehicles 30 in FIG. 1 is “an Internet computer network”, which is understood by the examiner to signify the Internet, since it is capitalized, although Higuchi et al. (‘502) teaches that network may be implemented with “existing communication infrastructure” (paragraph [0060]).
However, in the context/field of a similar apparatus for collecting data from (e.g., autonomous or semi-autonomous probe) vehicle sensors as may be related to e.g., the travel speed along a roadway, imagery identifying signage along the roadway, locations/sizes of objects along a roadway, etc. (paragraphs [0019], [0047], etc.), and which is implemented with a processor 12 and a medium (paragraph [0007]), Viswanathan (‘842) teaches that such sensor data is “map data”, and that the data, as received from vehicles at Step 360 in FIG. 3, may be used for map construction (paragraph [0019]) and/or in order to update and enhance map data for a road network, e.g., to update a master map database 110 for performing navigation-related functions such as route guidance, speed calculation, distance and travel time functions, etc. (paragraph [0032]).
Moreover, in the context/field of a similar map update system, Wheeler et al. (‘045) teaches that the network between the online HD map system 110 and the respective (e.g., autonomous) vehicles 150 may be implemented via the Internet (paragraph [0039]), possibly with the use of encryption technologies.  Wheeler et al. (‘045) also teaches that “traffic lights” may be provided relative to the lanes at paragraphs [0072], etc., e.g., at intersections (FIG. 7).
It would have been obvious at the time the application was filed to implement or modify the Higuchi et al. (‘502) information collection system and method to utilize a processor 12 and medium for implementing the system and method, as taught by Viswanathan (‘842), and so that requested sensor information (e.g., speed data, obstacle data, camera data, etc. for a certain area) would have been map data, as taught by Viswanathan (‘842), which was obviously to be utilized in order to update/enhance a master map database of the road network, as taught by Viswanathan (‘842), by acquiring the (requested) road information (as probe data) from the vehicles, as taught by Viswanathan (‘842), in order that that the updated/enhanced master map database taught by Viswanathan (‘842) could be used for vehicle navigation functions, etc., in order that conventional computer components (e.g., processor, medium, etc.) could be used to implement the data collection control unit 105, etc. of Higuchi et al. (‘502), as taught by Viswanathan (‘842), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Higuchi et al. (‘502) information collection system and method so that the network interconnecting the information collection apparatus 100 (server) and the vehicles 30 was the Internet, as taught by Wheeler et al. (‘045), so that the network could be implemented by existing communication infrastructure as desired by Higuchi et al. (‘502) himself, so that the network could use standard communications technologies and/or protocols including encryption technologies, as taught by Wheeler et al. (‘045), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Regarding new claim 12, it would have been obvious at the time the application was filed to implement or further modify the Higuchi et al. (‘502) information collection system and method so that the certain area of FIG. 3B in Higuchi et al. (‘502) that obviously included an intersection would have obviously included a traffic light, as taught by Wheeler et al. (‘045) e.g., in paragraph [0072] and in FIG. 7, and as was fully conventional for intersections, in order to control traffic, relative to lanes, as taught by Wheeler et al. (‘045), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
For example only, when a user request at S11 in FIG. 5 of Higuchi et al. (‘502) specified a certain area (e.g., including a target road segment) such as shown in FIG. 3B of Higuchi et al. (‘502), and when two different vehicles (such as public transportation vehicles) were predicted (by their own planned routes3) to be present in (e.g., sub-road) segments (of the target road segment) contained in the request, as taught by Higuchi et al. (‘502) at paragraph [0108], and sketched by the examiner below/on the next page, it would have been obvious that requests for sensor information (as/for map information taught by Viswanathan (‘842)) would have been transmitted to each of the two different vehicles (e.g., with each request including the area/segment(s) [of the vehicle’s respective planned route] and the time period for which the sensor information was to be collected), via the Internet as conventional infrastructure taught by Wheeler et al. (‘045), in order that the two different vehicles could obtain the sensor information as they traversed their planned routes on the sub-road segments (e.g., while suppressing redundant data collection) and transmit that sensor information to the information collection apparatus (server) 100, for use as/for map information, to fulfill the user request:
[AltContent: rect][AltContent: rect][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    689
    1080
    media_image1.png
    Greyscale

As such, the implemented or modified Higuchi et al. (‘502) information collection system and method would have rendered obvious:
per claim 1, receiving a map data collection instruction for a target road segment [e.g., at S11 in Higuchi et al. (‘502), with the information being used as/for map data as taught by Viswanathan (‘842)];
. . . to cause the target collection vehicles to collect map data of the sub-road segments . . . [e.g., with the requested area information in Higuchi et al. (‘502), obviously being used to e.g., update a master map database that included information related to road travel speed, road obstacles, etc., as taught by Viswanathan (‘842)];
wherein the method is performed by a server [e.g., 100 in Higuchi et al. (‘502); and 110 in Wheeler et al. (‘045)] coupled to the collection vehicles [e.g., 30 in Higuchi et al. (‘502); and 150 in Wheeler et al. (‘045)] and an Internet computer network [e.g., paragraph [0039] in Wheeler et al. (‘045)];
per claim 2, depending from claim 1, wherein the dividing the target road segment to obtain sub-road segments includes: 
determining a length of the target road segment [e.g., the length(s) of the road(s) in FIG. 3A of Higuchi et al.(‘502) in the area specified as a collection condition, obviously determined before/when the road is to be divided into segments (FIG. 3B) of prescribed lengths]; and 
dividing the target road segment according to the length of the target road segment, to obtain the sub-road segments [e.g., of the “prescribed lengths” (paragraph [0063]) as shown in FIG. 3B of Higuchi et al. (‘502); see also paragraph [0020]], a length of each of the sub-road segments being less than a first preset value [e.g., being less that a length that is greater than the prescribed length, or less than the length of the road when the road is divided into segments, in Higuchi et al. (‘502)];
per claim 5, depending from claim 1, further comprising: acquiring the map data collected by the target collection vehicles [e.g., as taught by Viswanathan (‘842), e.g., at Step 360 in FIG. 3] corresponding to the target driving routes [e.g., the planned routed in paragraph [0108] of Higuchi et al. (‘502)]; and generating, according to the map data, an electronic map for the target road segment [e.g., the master map database 110 maintained by the content provider, in Viswanathan (‘842)];
per claim 6, an apparatus for collecting data [e.g., 100 in FIG. 2 of Higuchi et al. (‘502)], comprising: at least one processor [e.g., as taught 12 by Viswanathan (‘842)]; and a memory storing instructions [e.g., as taught at paragraph [0007], etc. of Viswanathan (‘842)], the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: 
receiving a map data collection instruction for a target road segment [e.g., at S11 in Higuchi et al. (‘502), with the information being used as/for map data as taught by Viswanathan (‘842)], wherein the target road segment comprises at least one road crossing point [e.g., as shown in FIG. 3B of Higuchi et al. (‘502)]; 
dividing the target road segment composed of sub-road segments into sub-road segments [e.g., in FIG. 3B of Higuchi et al. (‘602), the segments of prescribed lengths (being sub-road segments) that partition the road(s); e.g., where the certain area that is specified, in the information request, specifies road segments in the area (paragraph [0063)) that require coverage (FIG. 7); see also paragraph [0120] where the target area is divided into segments], wherein the dividing the target road segment comprises: dividing the target road segment composed of sub-road segments into sub-road segments according to a number of intersections included in the target road segment [e.g., as shown in FIG. 3B, where a periphery of one/singe (as a number) intersection is divided into 14 segments, with none of the 14 segments including the one/single (as a number) intersection], a number of an intersection included in each of the sub-road segments being less than a second preset value [e.g., the number of road crossing points in each of the 14 segments shown in FIG. 3B of Higuchi et al. (‘502) being (zero and therefore implicitly being) less than “1”, wherein the numeral “1” is a preset value in the Hindu-Arabic numeral system (e.g., the numeral “1” it is the second preset value out of 10, in the system)]; 
acquiring a driving route preset for each of collection vehicles to obtain driving routes of the collection vehicles [e.g., in Higuchi et al. (‘502), the “planned route information” obtained from the vehicles (or the operation information of a public transportation vehicle by which future position may be estimated; e.g., obviously a route schedule) and stored in the position information storage unit 102; e.g., paragraph [0108]]; 
determining, for the driving routes of the collection vehicles [e.g., for each of the vehicles selected (paragraph [0106]) at S14 in FIG. 5 of Higuchi et al. (‘502) for which “planned route information” has been obtained for estimating future positions of the vehicles (paragraph [0108])], driving routes each including a sub-road segment of the sub-road segments of the target road segment as a target driving route [e.g., the planned route of the vehicle or vehicles which is/are selected at S14 in Higuchi et al. (‘502) based on its/their estimated future position(s) vis-à-vis the target area/segment(s), i.e., the planned routes of the vehicle(s) that is/are expected to be in the certain segment(s) j specified for collecting sensor information that require(s) coverage]; and 
sending information for collecting map data of sub-road segments [e.g. in Higuchi et al. (‘502), transmitting to the vehicle(s) at S15 the request for sensor information including the collection conditions (e.g., the area obviously including the segment(s) j and a time period); paragraph [0105]] included in the target driving routes to target collection vehicles corresponding to the target driving routes [e.g., to the selected vehicle(s), at S15 in FIG. 5 of Higuchi et al. (‘502)], to cause the target collection vehicles to collect map data of the sub-road segments based on the information [e.g., with the requested area information in Higuchi et al. (‘502), obviously being used to e.g., update a master map database that included information related to road travel speed, road obstacles, etc., as taught by Viswanathan (‘842)] when driving on the sub-road segments [e.g., in Higuchi et al. (‘502), when the position (latitude and longitude; paragraph [0071]) of the vehicle conforms to the collection condition (area/segment), obviously while driving], wherein the information includes an instruction of collecting map data of the sub-road segment [e.g. transmitting to the vehicles, at S15 in Higuchi et al. (‘502), the request for sensor information including the collection conditions (e.g., the area obviously including the respective segment(s) j and a time period); paragraphs [0105], [0108], [0110], etc.];
wherein the apparatus [e.g., 100 in Higuchi et al. (‘502); and 110 in Wheeler et al. (‘045)] is coupled to the collection vehicles [e.g., 30 in Higuchi et al. (‘502); and 150 in Wheeler et al. (‘045)] and an Internet computer network [e.g., paragraph [0039] in Wheeler et al. (‘045)];
per claim 7, depending from claim 6, wherein the dividing the target road segment to obtain sub-road segments includes: 
determining a length of the target road segment [e.g., the length(s) of the road(s) in FIG. 3A of Higuchi et al.(‘502) in the area specified as a collection condition, obviously determined before/when the road is to be divided into segments (FIG. 3B) of prescribed lengths]; and 
dividing the target road segment according to the length of the target road segment, to obtain the sub-road segments [e.g., of the “prescribed lengths” (paragraph [0063]) as shown in FIG. 3B of Higuchi et al. (‘502); see also paragraph [0020]], a length of each of the sub-road segments being less than a first preset value [e.g., being less that a length that is greater than the prescribed length, or less than the length of the road when the road is divided into segments, in Higuchi et al. (‘502)];
per claim 10, depending from claim 6, the operations further comprising: acquiring the map data collected by the collection vehicles [e.g., as taught by Viswanathan (‘842), e.g., at Step 360 in FIG. 3]; and generating, according to the map data, an electronic map for the target road segment [e.g., the master map database 110 maintained by the content provider, in Viswanathan (‘842)];
per claim 11, a non-transitory computer readable medium [e.g., as taught as in paragraph [0007], etc. of Viswanathan (‘842)], storing a computer program, wherein the computer program, when executed by a processor [e.g., as taught at 12 in Viswanathan (‘842)], causes the processor to perform operations, the operations comprising: 
receiving a map data collection instruction for a target road segment [e.g., at S11 in Higuchi et al. (‘502), with the information being used as/for map data as taught by Viswanathan (‘842)], wherein the target road segment comprises at least one road crossing point [e.g., as shown in FIG. 3B of Higuchi et al. (‘502)]; 
dividing the target road segment composed of sub-road segments into sub-road segments [e.g., in FIG. 3B of Higuchi et al. (‘602), the segments of prescribed lengths (being sub-road segments) that partition the road(s); e.g., where the certain area that is specified, in the information request, specifies road segments in the area (paragraph [0063)) that require coverage (FIG. 7); see also paragraph [0120] where the target area is divided into segments], wherein the dividing the target road segment comprises: dividing the target road segment composed of sub-road segments into the sub-road segments according to a number of intersections included in the target road segment [e.g., as shown in FIG. 3B, where a periphery of one/singe (as a number) intersection is divided into 14 segments, with none of the 14 segments including the one/single (as a number) intersection], a number of an intersection included in each of the sub-road segments being less than a second preset value [e.g., the number of road crossing points in each of the 14 segments shown in FIG. 3B of Higuchi et al. (‘502) being (zero and therefore implicitly being) less than “1”, wherein the numeral “1” is a preset value in the Hindu-Arabic numeral system (e.g., the numeral “1” it is the second preset value out of 10, in the system)]; and 
acquiring a driving route preset for each of collection vehicles to obtain driving routes of the collection vehicles [e.g., in Higuchi et al. (‘502), the “planned route information” obtained from the vehicles (or the operation information of a public transportation vehicle by which future position may be estimated; e.g., obviously a route schedule) and stored in the position information storage unit 102; e.g., paragraph [0108]]; 
determining, for the driving routes of the collection vehicles [e.g., for each of the vehicles selected (paragraph [0106]) at S14 in FIG. 5 of Higuchi et al. (‘502) for which “planned route information” has been obtained for estimating future positions of the vehicles (paragraph [0108])], driving routes each including a sub-road segment of the sub-road segments of the target road segment as a target driving route [e.g., the planned route of the vehicle or vehicles which is/are selected at S14 in Higuchi et al. (‘502) based on its/their estimated future position(s) vis-à-vis the target area/segment(s), i.e., the planned routes of the vehicle(s) that is/are expected to be in the certain segment(s) j specified for collecting sensor information that require(s) coverage]; and 
sending information for collecting map data of sub-road segments [e.g. in Higuchi et al. (‘502), transmitting to the vehicle(s) at S15 the request for sensor information including the collection conditions (e.g., the area obviously including the segment(s) j and a time period); paragraph [0105]] included in the target driving routes to target collection vehicles corresponding to the target driving routes [e.g., to the selected vehicle(s), at S15 in FIG. 5 of Higuchi et al. (‘502)], to cause the target collection vehicles to collect map data of the sub-road segments based on the information [e.g., with the requested area information in Higuchi et al. (‘502), obviously being used to e.g., update a master map database that included information related to road travel speed, road obstacles, etc., as taught by Viswanathan (‘842)] when driving on the sub-road segments [e.g., in Higuchi et al. (‘502), when the position (latitude and longitude; paragraph [0071]) of the vehicle conforms to the collection condition (area/segment), obviously while driving], wherein the information includes an instruction of collecting map data of a target sub-road segment [e.g. transmitting to the vehicles, at S15 in Higuchi et al. (‘502), the request for sensor information including the collection conditions (e.g., the area obviously including the respective segment(s) j and a time period); paragraphs [0105], [0108], [0110], etc.];
wherein the medium is comprised[4] in a server [e.g., 100 in Higuchi et al. (‘502); and 110 in Wheeler et al. (‘045)] coupled to the collection vehicles [e.g., 30 in Higuchi et al. (‘502); and 150 in Wheeler et al. (‘045)] and an Internet computer network [e.g., paragraph [0039] in Wheeler et al. (‘045)];
per claim 12, wherein a traffic light is placed at each of the intersections included in the target road section [e.g., as would have been obvious in FIG. 3B of Higuchi et al. (‘502), e.g., by providing the intersection with a traffic light as shown in FIG. 7 of Wheeler et al. (‘045), as taught by Wheeler et al. (‘045), and as was fully conventional];
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






[This part of the page intentionally left blank.]



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        2 Here, the examiner merely notes that “preset” as used in the specification at published paragraph [0053] is used as a verb (not a noun or adjective), and so the examiner interprets “preset” in the claim(s), as it relates to the driving route, as a verb (not a noun or adjective):
        pre·​set | \ ˈprē-ˌset  \ transitive verb
        : to set in advance
        [From:  “Preset.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/preset. Accessed 14 Oct. 2021.]
        
        3 Shown in the examiner’s sketch by dashed arrows.
        4 While this use of “comprise[]” is non-standard, the examiner understands this phrase to mean, “wherein the medium is constituted in a server”.